 In the Matter of CREDIT BUREAU or GREATER BOSTON, INC., EMPLOYERandUNITED OFFICE AND PROFESSIONAL WORKERS OF AMERICA, CIO,PETITIONERCase No. 1-R-3./76.-Decided April 15,1947Stoneman and Chandler,byCllr.Louis Chandler,of Bostoi, Mass.,for the Employer.Grant and Angoff, by Dlr. Harold B. Roitman,of Boston, Mass.,for the Petitioner.Mr. Douglas J. Hanna,of Boston, Mass., for the Intervenor.lllr.David C. Sachs,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on January 10, 1947, before Robert E. Greene, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Ruling upon theEmployer's motion to dismiss was reserved by the hearing officer forthe consideration of the Board.For reasons set forth in Section IVherein, the motion is hereby denied.The Employer's request fororal argument is also denied' inasmuch as the record, in our opinion,adequately presents the issues and positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERCredit Bureau of Greater Boston, Inc., is a corporation organizedunder the laws of the Commonwealth of Massachusetts, having itsoffice and principal place of business in Boston, Massachusetts. It isengaged primarily in the business of preparing, buying and sellingcredit and personnel reports. In addition, it operates a CollectionDepartment and makes investigations of a specialized type, such ascharacter investigations.73 N. L. R. B., No. 80.410 CREDIT BUREAU OF GREATER BOSTON, INC.411The Employer has approximately 3,200 customers,of which ap-proximately 1,150 are situated within the Commonwealth of Massa-chusetts,and 2,050 aresituated outside theCommonwealth ofMassachusetts.Of the customers located outside Massachusetts,approximately 1,300 are credit bureaus affiliated with a trade associa-tion known as AssociatedCreditBureaus of America.The Employeris the local representative for this association and, in addition, is thelocal agent for Credit Bureau Reports, Inc., a national reportingconcern with whom it has a sales agreement establishing rates, policyand procedure,and methods of payment for servicing and receivingservice from the various member credit bureaus.Gross income of the Employer for the year ending August 1946amounted to approximately $221,000, of which $39,000,or approxi-mately 17.6 percent, was received from out-of-State subscribers.Dur-ing the same period the Employer received approximately 350,000requests for services,more than 30 percent of which was from out-of-State customers.Subscribers to the services of the Employer include departmentstores, manufacturing concerns, national oil companies,financial andinsurance institutions,and other businessesengagedin interstatecommerce.During the same period the Employerpurchasedsupplies consistingprincipally of forms and other office materials from points outsideMassachusetts, valued in excess of $7,000.The Employer during thesame period also purchased from other credit bureaus located outsideMassachusetts credit and personnel"reportswhose value was inexcess of$60,000.The Employer admits and we find that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees ofthe Employer.Office Employees International Union, herein called the Intervenor,-isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Employer,within themeaningof Section 9 (c) and Section 2(6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Petitionerseeks aunit composed of all the Employer's office,technical and clerical employees at its Boston, Massachusetts,office,including the head bookkeeper and the assistant bookkeepers, butexcluding outside collectors and outside salesmen, the secretary to themanager,executive and all other supervisory employees.The Inter-venor apparently agrees with the position of the Petitioner.TheEmployer contends, primarily, that none of its employees can prop-erly be found to be within a unit appropriate for collective bar-gaining because theyare allengaged in work that is "confidential,"and that the employees in- its Reporting Department especiallyshould be excluded for this reason.The Employer also seeks theexclusion of the head bookkeeper and the assistant bookkeepers.In addition the Employer urges that no valid reason exists for theexclusion of outside collectors and outsidesalesmen.A. large part of the business conducted by the Employer consistsof the preparation of credit, personnel and other miscellaneous re-ports for its subscribers.A credit report is drawn to assist a businessfirm in determining whether to extend credit to an individual, where-as a personnelreport is used by an employer who is about to hire anapplicant for a job.These reports contain, among other things, in-formation as to the earnings of the person under investigation andthe opinion of his current employer as to his efficiency and his pros-pects of continued employment.We find no merit in the Employer'scontention that none of its employees, virtually all of whom have ac-cessto this material, are entitled to the rights guaranteed by the Actbecause this information is regarded as "confidential."The Em-ployer's employees are all warned against divulging information ob-tained in the course of their duties under penalty of discharge andeach employee is obliged to sign a written pledge of secrecy. Shouldan employee betray the confidence placed in him by the Employer, hewould be subject to such disciplinary action as the Employer might.see fit to impose.2Equally unavailing, in our opinion, is the Employ-2Matter of Remington Rand, Incorporated,71N. L.R B 626;Matter of Sears Roebuckand Co.,66 N.L. R. B. 285(holding as to credit department),Matter of General ChemicalCo., 64 N. L R B 357, 361.2Associated Press v. N. L. R B.,301 U. S. 103, 132.We perceive no validity to the suggestion advanced by the Employer that membershipin a labor organization is in itself incompatible with the obligations of fidelity owed to theEmployer by its employees. CREDIT BUREAU OF GREATER BOSTON, INC.413er's argument that the business concerns which furnish the Employerwith the information contained in its reports would be reluctant todisclose the facts desired if the person requesting the data were a mem-ber of a labor organization.Although this claim is to a large extentconjectural, even if it were established as a fact, the possible loss ofbusiness to an employer does not afford an adequate reason for de-priving its employees of the fundamental rights guaranteed by theAct.Our practice is, it is true, to exclude from units of rank and file em-ployees such employees who assist and act in a confidential capacityto persons who exercise "managerial" functions in the field of laborrelations with respect to the Employer's own employees 3 This prin-ciple has no application to the facts disclosed in the instant case.The reports do not generally relate to the Employer's own employees'Moreover, even though the reports contain information as to rate ofpay and working efficiency, this material does not directly bear onlabor relations policy.For the same considerations, we reject as untenable the Employer'sargument that the employees in its Reporting Department, who dothe actual work in obtaining, assembling and writing up the materialin the reports, should be excluded from a unit appropriate for thepurposes of collective bargaining IThe head bookkeeper:The head bookkeeper works under the super-vision of the head of the Accounting Department, whose place shetakes when the latter is absent. She has charge of the books of theEmployer, including the pay-roll records, but does not supervise thework of the other employees in the Accounting Department. About adozen times during the course of a year she is called upon by themanager to report on the Employer's past practice in the handlingof individual situations such as whether to pay a particular employeefor time-off. She does not make decisions of this nature, nor does sheotherwise participate in making such decisions, except to cite previousinstances. , Although she has advance knowledge of prospectivechanges in wage rates, it is clear from the record that this is mainlyfor the purpose of enabling the necessary changes to be made in thepay-roll records.We are of the opinion that the duties of the headbookkeeper are not such as to warrant her exclusion from the bargain-8Matter of Ford Motor Company,66 N L R B. 1317, 1322'Matter of Remington Rand,Incorporated,71N. L.R. B 626The evidence shows that the Employer has occasion to prepare reports on its own em-ployees at the request of its subscribersSince, as we point out above, the reports do nottouch upon labor relations policy this fact is of little significance6The fact that such employees in the course of their duties have access to certain infor-mation ordinarily withheld from other employees is not of controlling weight 414DECISIONSOF NATIONALLABOR RELATIONS BOARDing unit either as a supervisory or a confidential employee, and weshall accordingly include her.6The assistant bookkeeper:The Employer's two assistant book-keepers are engaged in maintaining subsidiary ledgers and makingcomputations for pay-roll purposes.Although they may have knowl-edge of wage changes a few days in advance, this does not constitutean adequate reason for their exclusion, and we shall therefore includethem.Outside collectors:The Collection Department of the Employer isengaged in collecting delinquent accounts of its customers.The de-partment consists of trace men, inside collectors and outside collectors.The trace men endeavor to locate missing debtors.The inside col-lectors obtain payments by the use of telephone and correspondence.The outside collectors do so by personal contact with the debtor at hishome or place of work. The trace men and inside collectors are withinthe bargaining unit sought by the Petitioner and no party requeststheir specific exclusion.Although the outside collectors work outsidethe office, their work is, nevertheless, closely allied with the work ofthe other employees in the Collection Department, and is virtually thesame as that of the inside collectors.Accordingly, we shall includethe outside collectors.7Outside salesmen:The outside salesmen sell the services of the Em-ployer to prospective customers; their work is performed wholly out-side the office.As their functions are not directly related to the workperformed in the office, they will be excluded from the bargainingunit.We find that all office, technical and clerical employees of the Em-ployer's Boston, Massachusetts, office, including the head bookkeeper,assistant bookkeepers and the outside collectors, but excluding thesecretary to the manager, outside salesmen, executives and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTION"As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Credit Bureau of Greater Bos-0Matter of SearsRoebuckandCo, 66 N L R B. 285, 288 (Auditing Department);Mat-ter of The BarrettDivision.Allied Chemical and Dye Corporation,65 N L R B 903, 907(Pav-roll Department),Matter of Union Switch and Signal Company,63 N L R. B 974,980 (Pay clerks)°Since the inclusion of the outside collectors is but a minor modification of the unitrequested by the Petitioner, we shall not dismiss the petition as urged by the Employer6Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot. CREDIT BUREAUOFGREATER BOSTON,INC.415ton, Inc., Boston, Massachusetts, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whetherthey desire to be represented by United Office and Professional Work-ers of America, CIO, or by Office Employees International Union,AFL, for the purposes of collective bargaining, or by neither.739926-47-vol. 73-28